Citation Nr: 0405474	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected coronary artery disease, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected vein grafting scar, left medial leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served for many years as a member of the Army 
National Guard of New York, retiring in 1989 as a Chief 
Warrant Officer.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).

The appellant testified at a personal hearing held on May 8, 
2003 at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
appellant's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After having reviewed the appellant's VA claims folder, and 
for reasons expressed immediately below, the Board believes 
that a remand is necessary.

Reasons for remand

VA examination

The appellant and his representative have requested a VA 
compensation examination to evaluate the service-connected 
coronary artery disease and vein graft scar disabilities.  
The record shows that he was previously examined by VA in 
March 2002; he asserts that this examination was conducted in 
a cursory manner by the examiner.  Although the report of 
this examination does not on its face appear to reflect any 
inadequacies in the evaluation of the appellant's service-
connected disabilities, the Board believes that in fairness 
to the appellant, development is in order to obtain a copy of 
this stress test and to afford the appellant a new medical 
examination to evaluate his disabilities.  See e.g. Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) [where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination]; see also Waddell v. Brown, 5 Vet. App. 454 
(1993).

Additional medical evidence 

The appellant at his hearing in May 2003 before the 
undersigned Veterans Law Judge stated that he went to have a 
stress test done at the Geneva General Hospital approximately 
one week prior to his hearing.  He stated that he would 
obtain the report of this test and submit it within 60 days 
from the date of the hearing; he did not follow through in 
this regard.  This remand will afford the appellant the 
opportunity to submit any evidence in his possession or which 
he may obtain. 

Social Security Administration records

In addition to the above, the Board notes that the appellant 
at his May 2003 hearing referred to the fact that he was 
receiving benefits from the Social Security Administration 
(SSA).  It is unclear whether these benefits were awarded on 
the basis of disability or are being paid on the basis of 
retirement or supplemental security income.  

On remand, this matter should be clarified and any records 
pertaining to an award of disability benefits should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation 
benefits].

New rating criteria for disorders of the skin

The rating criteria for skin disorders, 38 C.F.R. § 4.118, 
were revised during the course of this appeal, effective 
August 30, 2002.  Although the appellant was advised of the 
revised criteria for Diagnostic Codes 7120 (varicose veins) 
and 7804 (scar, superficial) in the Statement of the Case 
(SOC) issued in December 2002, he has not been furnished 
notice of the complete version of the August 2002 amendment 
to the rating schedule for skin disorders.

Newly-raised claims

The appellant may have raised a number of new claims during 
the course of his appeal on the matters now before the Board.  
Specifically, at his hearing in May 2003 before the 
undersigned, he alluded to a sleep apnea condition that he 
believed was potentially aggravating his service-connected 
coronary artery disease.  The Board notes that he submitted a 
medical statement from a Dr. Ortiz dated in April 2002 in 
this regard.  In the interests of judicial economy, the 
appellant's intentions with regard to any new claims he would 
like to pursue should be clarified.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the appellant 
through his representative and clarify 
which claim he wishes to pursue.  
Appropriate action should be taken as to 
any new claim which is so identified.

2.  VBA should furnish the appellant a 
copy of the entire revised rating 
criteria for disorders of the skin, 
effective August 30, 2002, and provide 
him the opportunity to submit any 
additional evidence or argument pertinent 
to this matter.

3.  VBA should inform the appellant that 
he should submit any corroborating lay 
and/or medical evidence he may have 
pertaining to treatment for coronary 
artery disease and left leg skin graft 
scar.

4.  VBA should also contact the SSA for 
the purpose of clarifying whether the 
appellant is receiving disability 
benefits from that agency, and if so, 
requesting any relevant records from that 
agency that pertain to such an award.

5.  Upon completion of the above 
development, VBA must schedule the 
appellant for a VA compensation 
examination to determine the nature and 
extent of impairment caused by his 
service-connected coronary artery disease 
and the left leg skin graft scar.  The 
appellant's VA claims file must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should describe the extent and severity 
of each disability.  If specialist 
consultations are deemed to be necessary 
by the examiner, such should be 
scheduled.  A report of the examination 
should thereafter be associated with the 
appellant's VA claims folder.

6.  Thereafter, VBA should readjudicate 
the appellant's claims.  If less than a 
complete grant of the benefits sought is 
awarded, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board. 
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


